[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
A default has been previously entered against the defendant. At this hearing in damages, the court finds that the plaintiff suffered damages in the sum of $14,706.97, plus court costs of $228.80.
Therefore, judgment may enter for the plaintiff and against the defendant, Edward Dowling, as set out above.
It is further adjudged that the defendant make weekly payments of $25.00 to the plaintiff beginning March 1, 2000, and continuing weekly thereafter until the total sum has been paid to the plaintiff's attorney.
Kremski, J.T.R.